TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00133-CR



                                 The State of Texas, Appellant

                                                v.

                                  Samuel Martinez, Appellee


           FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
     NO. 2018CR1273, THE HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               The State of Texas appeals the trial court’s order granting two pretrial motions to

suppress filed by appellee Samuel Martinez, who was arrested for the offense of driving while

intoxicated following contact with police at his home after he was involved in a one-vehicle

accident. See Tex. Code Crim. Proc. art. 44.01(a)(5). After the order was entered, the State

requested written findings of fact and conclusions of law, and, after the appeal was abated by this

Court, see State v. Martinez, No. 03-19-00133-CR, 2019 WL 2202214, at *1 (Tex. App.—Austin

May 22, 2019) (per curiam), the trial court issued written findings of fact and conclusions of law.

               After reviewing the trial court’s findings and conclusions, we abated the

appeal and remanded the cause to the trial court for additional findings of fact and conclusions

of law. See State v. Martinez, No. 03-19-00133-CR, 2021 WL 386424, at *3 (Tex. App.—
Austin Feb. 4, 2021, no pet.) (per curiam).       We observed that the State had argued at the

suppression hearing that when the initial police officer made contact with Martinez at his home,

the officer had reasonable suspicion to believe that Martinez had committed at least one of two

possible offenses: (1) failure to comply with the statutory duties of a driver involved in an

accident resulting in property damage, see Tex. Transp. Code § 550.025(a) (“Duty on Striking

Structure, Fixture, or Highway Landscaping”); and (2) driving while intoxicated, see Tex. Penal

Code § 49.04(a). See id. at *2. We noted that “[t]he trial court made several, albeit limited,

findings regarding Transportation Code Section 550.025 and concluded that the initial officer did

not have reasonable suspicion or probable cause to believe that Martinez had violated that

statute” but that “the trial court made no fact findings or legal conclusions regarding the violation

of Penal Code Section 49.04(a), the DWI offense.” See id. at *3. We further noted that

“although the trial court made fact findings as to what the initial officer testified to at the

suppression hearing, the court did not make any findings as to whether it found such testimony—

or portions of it—to be credible.” See id. For those reasons, we abated the appeal and remanded

the case to the trial court to make additional fact findings and legal conclusions necessary to the

disposition of this appeal. See State v. Copeland, 501 S.W.3d 610, 613 (Tex. Crim. App. 2016)

(stating that “[u]pon request of the losing party, a trial court must issue essential findings of fact

and conclusions of law that justify its ruling” (citing State v. Cullen, 195 S.W.3d 696, 698–99

(Tex. Crim. App. 2006))).

               We have received additional findings of fact and conclusions of law that the trial

court entered “pursuant to” our abatement order. However, although the trial court made some

additional fact findings and legal conclusions, the findings and conclusions still do not include

the essential findings and conclusions “adequate for [this Court] to decide the legal

                                                  2
determinations in the case.” See State v. Saenz, 411 S.W.3d 488, 495 (Tex. Crim. App. 2013);

see also Copeland, 501 S.W.3d at 613 (“‘Essential findings’ means that ‘the trial court must

make findings of fact and conclusions of law adequate to provide an appellate court with a basis

upon which to review the trial court’s application of the law to the facts.’ In issuing its essential

findings, trial courts have an obligation to ensure that they are ‘adequate and complete, covering

every potentially dispositive issue that might reasonably be said to have arisen in the course of

the suppression proceedings.’” (quoting State v. Elias, 339 S.W.3d 667, 674, 676 (Tex. Crim.

App. 2011))).

                While the trial court concluded that “[w]hen [the initial officer] ordered

Defendant from his home, he did not possess reasonable suspicion or probable cause to detain or

arrest Mr. Martinez for any offense, including but not limited to the offenses of Driving While

Intoxicated or Texas Transportation Code 550.025,” the trial court made no factual findings

supporting that legal conclusion as to DWI. For example, the trial court made no findings about

the officer’s knowledge of Martinez’s driving behaviors (beyond somehow striking the utility

pole), his alcohol consumption, or any possible signs of intoxication at the time that the officer

initiated contact with Martinez.

                Further, although the trial court made a fact finding that “[the initial officer]’s

testimony regarding the status of Defendant as not being in custody was not credible,” the court

made no credibility determinations as to the officer’s testimony about historical facts or as to his

knowledge (or lack thereof) of those facts. For example, the court made no finding as to whether

the court found credible the officer’s testimony reflecting that when initiating contact with

Martinez, his “main concern” was Martinez’s possible injuries.             Some evidence at the

suppression hearing supported that the officer might have had reason to believe that Martinez

                                                 3
was injured, but other evidence showed that the officer delayed getting Martinez examined by

EMS, who were on the scene, until after questioning him.

               More specific fact findings, including findings as to which portions of the initial

officer’s testimony the court found credible, are essential to a determination of whether the trial

court’s legal conclusions—particularly the court’s conclusions that the initial officer lacked

reasonable suspicion or probable cause as it relates to DWI and “[t]hat neither exigent

circumstances nor the community caretaking function excused any of the officers’ conduct from

complying with the requirements to obtain a search warrant and arrest warrant”—are supported

by the evidence presented at the suppression hearing. See State v. Mendoza, 365 S.W.3d 666,

672 (Tex. Crim. App. 2012) (concluding that trial court’s fact findings were inadequate because

“these factual findings [did] not find many historical facts, nor [did] they find that [the officer’s]

beliefs and feelings were objectively reasonable ones” and “[t]hey also contain[ed] no credibility

assessment of [the officer’s] testimony”).

               Accordingly, we again abate this appeal and remand the cause to the trial court to

make additional “findings of fact and conclusions of law adequate to provide [this Court] with a

basis upon which to review the trial court’s application of the law to the facts.” See Cullen,

195 S.W.3d at 699; see also Saenz, 411 S.W.3d at 495 (instructing that “an appellate court must

abate for additional findings of fact when a party has requested findings of fact and the findings

that are made by a trial court are so incomplete that an appellate court is unable to make a legal

determination”). A supplemental clerk’s record containing the additional findings of fact and

conclusions of law shall be filed with this Court by April 23, 2021. This appeal will be

reinstated after the supplemental clerk’s record is filed.

               It is so ordered on March 24, 2021.

                                                  4
Before Justices Goodwin, Kelly, and Smith

Abated and Remanded

Filed: March 24, 2021

Do Not Publish




                                            5